Exhibit 10.1

AMENDMENT TO SEVERANCE AND NON-COMPETITION AGREEMENT

This Amendment to Severance and Non-Competition Agreement (the “Amendment”) is
made and entered into as of June 29, 2007 by and among Sterling Bancshares,
Inc., a Texas corporation (“Bancshares”), Sterling Bank, a banking association
chartered by the State of Texas and an indirect subsidiary of Bancshares
(“Bank”), and Stephen C. Raffaele (the “Executive Officer”).

WHEREAS, Bancshares, Bank, and the Executive Officer are parties to that certain
Severance and Non-Competition Agreement, effective June 1, 2004 (the
“Agreement”);

WHEREAS, the Executive Officer has resigned from all officer and employment
positions with the Bank, effective June 29, 2007; and

WHEREAS, in connection therewith, Bancshares, Bank, and the Executive Officer
desire to amend the Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is acknowledged, Bancshares, Bank, and the Executive Officer hereby
agree as follows:

1. Section 3(a) of the Agreement is hereby deleted in its entirety.

2. Section 3(b) of the Agreement is hereby deleted in its entirety.

3. Section 3(c) of the Agreement is hereby amended and restated in its entirety
to read as follows:

“(c) request or induce any current customer, depositor or borrower of any
Sterling Entity or any other person which has a business relationship with any
Sterling Entity to curtail, cancel, or otherwise discontinue its business or
relationship with any such Sterling Entity, provided, however, that this
Agreement shall not prohibit any advertisement or general solicitation that is
not specifically targeted at such customer, depositor or borrower of any
Sterling Entity or any other person which has a business relationship with any
Sterling Entity; or”

4. Section 6 of the Agreement is hereby amended and restated in its entirety to
read as follows:

“6. Severance Obligations.

(a) On a date not later than the June 29, 2007 payroll date, Bank will make a
one time payment of $450,000.00 to the Executive Officer’s direct deposit
account through the payroll system with applicable taxes withheld.



--------------------------------------------------------------------------------

(b) As defined in Bank’s current accounts payable policy, Bank will reimburse
the Executive Officer for reasonable and customary business-related expenses
incurred by the Executive Officer in the performance of his duties for Bank if
such expenses are submitted in writing to Bank with supporting receipts within
thirty (30) days following the Executive Officer’s separation of employment.

(c) Should the Executive Officer elect to purchase his Bank-owned automobile
that he has been utilizing, Bank will transfer the title to the Executive
Officer for $100.00. Such purchase must be made no later than the Executive
Officer’s last day of active employment, and the Executive Officer will be
subject to federal income tax withholding for imputed income of $11,780.

(d) Bank will allow the Executive Officer to keep his existing Blackberry and to
retain his Bank cell phone number. The Executive Officer’s cell phone/Blackberry
service will not be provided by Bank after June 29, 2007.”

5. Except as hereby expressly modified, all terms of the Agreement shall remain
in full force and effect.

6. If the Agreement as amended is rendered or declared illegal or unenforceable
by a court of competent jurisdiction, but would have been enforceable if the
Amendment had not been entered into, Bancshares, Bank, and the Executive Officer
hereby agree that the Amendment will be null, void and otherwise of no force and
effect and that any payments made to the Executive Officer pursuant to the
Agreement as amended shall be reimbursed to Bank by the Executive Officer.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to Severance and Non-Competition Agreement is
entered into as of the date first written above.

 

STERLING BANCSHARES, INC. By:  

/s/ J. Downey Bridgwater

  J. Downey Bridgwater   President & Chief Executive Officer EXECUTIVE OFFICER

/s/ Stephen C. Raffaele

Stephen C. Raffaele

Chief Investment Officer